Citation Nr: 1725985	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for paraplegia with loss of use of both lower extremities, claimed as secondary to service-connected postoperative osteochondritis dissecans, both knees.

2.  Entitlement to a certificate eligibility for financial assistance in the purchase of an automobile with adaptive equipment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K.S.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to March 1977.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for paraplegia, and a September 2008 rating decision by the VARO in Montgomery, Alabama, which denied entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.  The Montgomery RO currently has jurisdiction of the case.  In October 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In January 2012 and July 2016, the Board remanded the case to the RO for additional development. The Board finds that there has been substantial compliance with the directives of its remand. See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The Veteran has established  service connection for bilateral carpal tunnel syndrome and bilateral knee osteochondritis dissecans.

2.  Paraplegia was not manifested in service, and the preponderance of the evidence is against a finding that any such disability is related to an event, injury, or disease in service, or was caused or aggravated by a service-connected disability.

3.  The Veteran is not shown to have extremely unfavorable complete ankylosis of a knee, complete ankylosis of two major joints of an extremity, shortening of a lower extremity, or complete paralysis of the external popliteal nerve and consequent footdrop, due to a service-connected disability.

4.  The Veteran does not have, due to service-connected disability, loss or loss of use of a foot or hand, blindness, amyotrophic lateral sclerosis, or severe burn injury.


CONCLUSIONS OF LAW

1.  Service connection for paraplegia with loss of use of both lower extremities, claimed as secondary to service-connected postoperative osteochondritis dissecans, both knees, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for establishing entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile with adaptive equipment are not met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

VA's duty to notify was satisfied by letters in February 2008, January 2012, June 2012, September 2012, and October 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the hearing before the undersigned, the Veteran was advised of what is needed to substantiate the claims on appeal; his testimony reflects awareness of what is necessary to substantiate the claims.  A hearing notice deficiency is not alleged.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010)


The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured to the extent authorized by the Veteran.  The Board remanded the claims, in part, for records of medical treatment the Veteran received while incarcerated from May 2012 to July 2015 to be secured.  His claims file now includes such records (from the Alabama Department of Corrections). 

VA examinations were conducted, and/or medical opinions were obtained, in 2007, 2010, and 2016.  In a May 2017 written argument the Veteran's representative noted that the 2016 examiner could not fully test the Veteran's lower extremities and requested an Independent Medical Opinion in the matters at hand.  The Board finds, however, that the present record contains sufficient clinical findings and informed discussion of the Veteran's pertinent medical history and features of his disability(ies) to constitute probative medical evidence adequate to adjudicate the claims on appeal. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record reflects that examiners have had difficulty assessing the Veteran's service-connected and claimed disabilities; in part due to reports of severe pain that precluded further testing, in part because he did not exhibit good effort (see e.g., July 2016 examination).  Significantly, the issues at hand do not present medical questions that require further range of motion studies.  Regarding the claim seeking a certificate of eligibility for financial assistance in the purchase of an automobile, the claims file includes sufficient evidence and information to adjudicate the matter  

Additional pertinent treatment records and the medical opinion sought was obtained; the Board finds that there has been substantial compliance with the mandates of its 2016 remand. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).  To establish service connection for a disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service. 38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service connection is also warranted for any disability that is proximately due to or a result of a service connected disability. 38 C.F.R. § 3.310.  Briefly, the elements of a successful secondary service connection claim are evidence of: a current disability (for which secondary service connection is sought); a disability already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The determinations as to whether the above requirements are met are based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

A certification of eligibility for financial assistance in acquiring an automobile or other conveyance and adaptive equipment may be provided to an "eligible person". Such certificate is warranted where one of the following is shown as a result of service connected disability: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes; (4) severe burn injury precluding effective operation of an automobile; (5) amyotrophic lateral sclerosis (ALS). 38 U.S.C.A. §§ 3901, 3902(a), (b); 38 C.F.R. § 38 C.F.R. § 3.308.

"Loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350 (a)(2) as that condition where "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis." See also 38 C.F.R. § 4.63. 

Examples of what constitutes loss of use of a foot, include extremely unfavorable complete ankylosis of a knee, complete ankylosis of two major joints of an extremity, 3 1/2 inches or more shortening of a lower extremity, and complete paralysis of the external popliteal nerve with consequent footdrop. An example of what constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.  The examples provided are not an exhaustive list of manifestations of loss of use of a foot or hand.  38 C.F.R. §§ 3.350 (a)(2), 4.63  

The relevant inquiry regarding loss of use is not whether amputation is warranted, but whether the claimant has effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  In accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision. Tucker v. West, 11 Vet. App. 369, 373 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for paraplegia of lower extremities

At the outset it is noteworthy that the Veteran has not alleged, and the record does not suggest, that his paraplegia of lower extremities is directly related to his active duty service (was incurred or aggravated therein).  His theory of entitlement in this matter is entirely one of secondary service connection (i.e., that he has paraplegia of lower extremities secondary to his service connected bilateral knee disabilities). 

The Veteran has established service connection for postoperative osteochondritis dissecans of both knees and carpal tunnel syndrome of both hands.  

At the October 2011 hearing before the Board, the Veteran testified that he has no motor or sensory function whatsoever remaining in his lower extremities.  K.S., who was identified as his nurse, testified that he is bed-bound.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the dispositive question in this matter- whether any paraplegia of lower extremities is secondary a service connected bilateral knee disability - falls outside the realm of common knowledge of a layperson. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, assertions of causality by the Veteran (who is a layperson) have no probative value.  While K.S., who testified that she bathes the Veteran, dresses him, drives him places, and cooks for him, is his "nurse" (and is presumed to have some medical training), she has not rendered an opinion to the effect that the Veteran's paraplegia is secondary to his bilateral knee disability.  

Clinical records reflect that the Veteran has bilateral degenerative osteoarthritis of both knees (e.g. September 1997 statement by Dr. Lipton, and May 1998 VA examination report).  They also reflect that the Veteran has worn knee braces and uses a wheelchair. A December 1997 private medical statement notes that the Veteran was "wheelchair bound from severe crippling DJD [degenerative joint disease] in both knees" and an August 1998 statement from a VA physician indicates the Veteran has severe DJD in both knees, wore a brace, could not bear weight or ambulate, and used a wheelchair.  The Board acknowledges that the Veteran's service connected bilateral knee disability may cause symptoms such as pain and limitation of motion requiring use of assistive devices for mobility.  However, the preponderance of the evidence is against a finding that any paraplegia with loss of use of the lower extremities is secondary to his service-connected knee disabilities.  

Paraplegia is defined as paralysis of the lower limbs and lower trunk.  Paralysis is the loss or impairment of motor function in a part due to lesion of the neural or muscular mechanisms; also, by analogy, impairment of sensory function (sensory paralysis.) See Dorland's Illustrated Medical Dictionary (32nd  ed. 2012).

A January 2007 VA examination report reflects that the examiner did not review the Veteran's claims file.  The Veteran stated that he had not walked since 1992, cannot stand, cannot move his lower extremities, and has had bowel and bladder incontinence since 1999.  He also reported back problems since the late 1990s, severe back pain, and use of a back brace.  The examiner noted a 2004 MRI which showed desiccated discs, disc bulging, and stenosis of the spine.  On examination, the diagnosis was "advanced degenerative joint disease of the knees bilaterally, and paraplegia, most likely secondary to degenerative disc disease of the lumbar spine."  

A July 2010 VA examination report notes that the Veteran had no volitional movement of his hips, knees, or feet.  It was noted that any attempt at checking motion of either knee was accompanied by screaming of pain, which aborted any meaningful examination.  The examiner noted that he was "unable to understand the patient's extreme pain while he was having what appears to be signs of paraplegia."  The diagnosis was bilateral severe and advanced degenerative joint disease [of the knees].  The examiner stated that the Veteran held both knees at an angle of approximately 40 degrees flexion and refused to move for fear of severe pain. 

The July 2010 examiner opined that the Veteran is "experiencing a severe disability approaching total disability from his bilateral knee condition. I am unable to render an opinion as to the cause of the patient's inability to move his other joints."  In essence, this opinion attributes the limited motion of the Veteran's knees to his bilateral service connected osteochondritis dissecans of the knees, but indicates an inability to account for restrictions of other joints. 
The Veteran's representative at the 2011 Board hearing stated that the July 2010 VA examination report reflects that the Veteran has two diagnoses: advanced degenerative joint disease (DJD) of both knees and paraplegia most likely secondary to degenerative disc disease.  [The representative was apparently referring to a copy of the July 2010 "Comp & Pen" report which includes a copy of the 2007 report.  The complete wording states "paraplegia, most likely secondary to degenerative disc disease of the lumbar spine."]  Regardless, a finding of paraplegia most likely secondary to degenerative disc disease is against the Veteran's claim, as degenerative disc disease (even without the portion omitted by the representative) refers to spine (but not knee) pathology (an MRI found the Veteran to have disc abnormality).  

Records from the Veteran's period of incarceration reflect he has DJD of the knees, atrophy of lower extremity muscles, dyslipidemia, rheumatoid arthritis, gout, lumber spine DJD, diabetes, and renal failure.  They do not include an opinion linking any paraplegia to his service-connected bilateral knee disability.

On April 2016 VA examination it was noted that the Veteran's use of a wheelchair was initially secondary to severe knee pain, and that lower extremity weakness has developed progressively over time to the point where the Veteran reported an inability to move his lower extremities.  The examiner stated that the Veteran demonstrated more hyporeflexia than expected, and features of upper and  lower motor dysfunction, which was a picture "not at all consistent with ALS."  It was noted that he does not have rheumatoid arthritis, and that his presentation was not consistent with myositis.  A May 2016 VA record reflects that the Veteran's lower extremities were profoundly weak, and that "he also did not provide a good  effort."  Deep tendon reflexes could not be elicited after careful examination.  Sensitivity appeared preserved on gross examination.  The clinician stated: "[o]ur suspicion is that he has a myelopathy (less likely - normal MRs from 2009) or a profound motor peripheral neuropathy (CIDP?) [chronic inflammatory demyelinating polyradiculoneuropathy]. He certainly does not appear  to have RA. 

A July 2016 VA neurology consult record reflects that the Veteran was seen for evaluation of bilateral lower extremity weakness.  The Veteran reported that he has been wheelchair bound since 1992 due to severe degenerative disc disease.  It was noted that he has diabetes, dermatitis, arthritis of both knees, prostate cancer, hypertension, and lumbar spine DJD.  On examination, he had decreased tone and atrophy in the left lower extremity, and no strength bilaterally.  There was decreased light touch and pin prick above the knee, with decreased vibration and proprioception up to the knee.  The assessment was:

The patient's history of paraplegia following arthroscopy does not fit his clinical picture.  He has decreased tone and decreased reflexes on the left side and the asymmetry is more suggestive of possibly a stroke or cervical spine disease. 

It was noted that the Veteran declined additional testing. 

A September 2016 private new patient medical record reflects that the Veteran was unable to flex at the hips, and unable to flex or extend the knees.  It was noted that mechanisms appeared intact.  He had extreme muscle atrophy and weakness.  The provider commented that if [the Veteran] began walking and functioning, he may benefit from joint arthroplasty.
 
A December 2016 VA examination report notes that the examiner was unable to test the Veteran's knee range of motion or conduct strength testing as the Veteran was unable to stand or walk and could not be transferred from his wheelchair to the table for examination.  It was noted that he had muscle atrophy but that it was not due to his bilateral knee disabilities.  In a December 2016 addendum, the provider stated that the Veteran's paraplegia is more likely than not related to his lumbosacral degenerative disease.  The clinician further stated, in pertinent part:

[t]here is no connection between orthopedic disorder Osteoarthritis dissecans and any specified neurologic disorder such as Paraplegia lower extremities found in the medical literature.  Therefore there can be no aggravation.

The Board finds that the preponderance of the evidence is against a finding that any paraplegia the Veteran may have caused or aggravated by the Veteran's service- connected bilateral knee disability.  Whether or not one disability (such as osteochondritis dissecans of both knees) causes or aggravates another disability (here, paraplegia for which service connection is sought) is a medical question beyond the scope of common knowledge or capability of resolution by lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed Cir. 2007).  The only competent (medical opinion) evidence in the record that directly and adequately (supported by adequate rationale) addresses this question is in the opinion that December 2016 VA examiner who stated, in essence, that there is no support in medical literature for the proposition that an orthopedic disability (such as  the Veteran's service-connected osteochondritis dissecans of both knees) would cause or aggravate a neurological disability (such as the paraplegia for which service connection is sought).  The provider is a medical professional (competent to offer the opinion); expressed familiarity with the record/the Veteran's medical history; and provided rationale that cites to both factual data, and medical literature (the absence of medical literature supported the theory of entitlement proposed).  The opinion is considered highly probative evidence in this matter.  The Board further notes that medical providers, including the Veteran's own treating physician, have identified an alternate (nonservice-related etiology for the Veteran's development of lower extremity paraplegia.  They have attributed his paraplegia to his nonservice-connected spine disability.  While some providers have expressed inability to identify the exact etiology of the Veteran's paraplegia, the dispositive factor in this matter is not the exact identity of  the etiology of the Veteran's paraplegia, but rather whether or not his service connected bilateral knee osteochondritis dissecans is implicated in causing or aggravating the paraplegia.  The preponderance of the evidence supports that the service-connected bilateral knee disability did not cause or aggravate any paraplegia of the lower extremities.  

The preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Automobile with Adaptive equipment

The Veteran's service-connected disabilities are post-operative osteochondritis of both knees and bilateral carpal tunnel syndrome.  He was awarded a TDIU rating, effective from March 1998.  He has been awarded entitlement to adaptive equipment only (under 38 U.S.C.A. § 3902(b)).  [In that regard, the Board notes that the September 2008 rating decision on appeal denied both entitlement to assistance in the purchase of an automobile with adaptive equipment and adaptive equipment only.  An August 2010 rating decision found that the September 2008 rating decision denial of entitlement to adaptive equipment only involved clear and unmistakable error, and restored entitlement to adaptive equipment, and continued the denial of a certificate of eligibility for financial assistance in the purchase for automobile with adaptive equipment.

The Veteran does not have, and does not contend that he has, due to service-connection disability permanent impairment of vision of an eye, severe burn injuries, or ALS.  Although he has established service connection for bilateral carpal tunnel syndrome, and testified that he cannot raise his right hand, he is not shown to have loss of use of a hand due to service-connected disability.  A November 2008 VA occupational therapy consult record reflects that his bilateral upper extremity range of motion was within normal limits (there was no ankylosis).  Hand strength was 28 pounds on the right and 30 pounds on the left.  Due to pain in his wrists, gripping the steering wheel on straight roads and use of a spinner knob only for turns or backing out of parking spaces was recommended.  The Veteran had normal strength of shoulders, elbows, forearms and wrists, and normal sensation in the arms and hands.  Adaptive driving equipment needs identified were hand controls to compensate for impairment of lower-extremity movement and sensation to operate standard foot pedals.  

A September 2016 VA record reflects that the Veteran's upper extremity range of motion was within full limits.  Another September 2016 VA record reflects that he had slightly limited (extension bilaterally to 170 degrees of the elbow, and had reduced flexion and extension secondary to pain.  A November 2016 VA rheumatology consult record reflects that he had swelling of the hands which improved with treatment.  It was further noted that he has pain which limits use of his hands, although he is still able to use his wheelchair.  He was noted to have pain with range of motion of the right wrist.  These reports do not reflect that carpal tunnel syndrome of either extremity causes such impairment that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  Rather they reflect that he retains grasping, motion, and manipulation functions, albeit with some [but not precluding use] pain.  

Regarding lower extremity disability, the preponderance of the evidence is against a finding that he has loss of use of a foot.  He does not have extremely unfavorable ankylosis of a knee (while he has been found to have knee disability equivalent to ankylosis of both knees, the ankylosis was determined to be at 40 degrees, short of the 45 degrees or greater flexion degree of ankylosis that establishes an extremely unfavorable position; see 38 C.F.R. § 4.71a, Code 5256), complete ankylosis of two major joints of an extremity, shortening of a lower extremity, or complete paralysis of the external popliteal nerve with consequent footdrop. See  38 C.F.R. § 4.63, and § 3.350 (a)(2).  On The July 2010 VA examination the Veteran held both knees in approximately 40 degrees of flexion.  A September 2016 private record reflects that he was unable to flex and extend the knees, but does not identify the position of ankylosis.  It was noted that mechanisms appeared intact (suggesting knee motion was possible).  It was further noted that the Veteran had extreme muscle atrophy and weakness but that if he began walking and functioning, he may benefit from knee joint arthroplasty. 

The overall evidence does not support a finding that the Veteran has extremely unfavorable ankylosis of either knee.  A November 2016 rehab record reflects that the Veteran's lower extremity range of motion was within full limits although he had tightness and restriction from neutral to about 50 degrees.  It was noted that he has passive knee extension which was normal in the supine position (i.e., the Veteran was able to fully extend the knee when lying down) although it was noted to be tight.  As noted above, ankylosis is complete immobility of the knee joint in a fixed position; the rehab record appears to reflect a disability picture of less than complete ankylosis.   The Board acknowledges that the Veteran has reported an inability to move his lower extremities and therefore, he cannot use his feet for propulsion, and that a lack of strength and sensation would inhibit his ability to balance and support himself; however, these symptoms of paraplegia were determined above to not be service-connected.  Finally, the 2016 private opinion notes that the Veteran's knee mechanisms appeared intact and indicates that if he began walking again, he may benefit from knee surgery; thus indicating that his disuse atrophy is related to paraplegia and not knee joint pathology.  There is no competent evidence indicating that the Veteran's service-connected knee disabilities have caused complete paralysis of the external popliteal nerve with consequent footdrop. The disability picture presented does not support that the Veteran has loss of use of a lower extremity due to his service connected bilateral knee disabilities.   

To establish entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile with adaptive equipment one of several (listed in 38 C.F.R. § 3.808) service-connected disability requirements must be satisfied.  As discussed above, the Veteran's service connected disabilities do not meet any of those listed requirements.  Accordingly, preponderance of the evidence is against this claim, and the appeal in the matter must be denied.  


ORDER

Service connection for paraplegia with loss of use of both lower extremities, claimed as secondary to service-connected postoperative osteochondritis dissecans of both knees, is denied.

The appeal seeking a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment is denied. 



__________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


